Citation Nr: 1715459	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-21 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total evaluation based on convalescence following the November 2009 left shoulder surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to June 1983 and from January 1990 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with this decision in June 2010, and perfected his appeal of this claim in August 2012.  

In November 2014, the RO issued another rating decision denying a temporary total evaluation for convalescence for the service-connected left shoulder strain.  The Board notes, however, that this appeal has been pending since the May 2010 rating decision.  

In February 2015, the Board remanded this claim for additional evidentiary development.  Following this development, the Agency of Original Jurisdiction (AOJ) readjudicated the claim in the June 2015 Supplemental Statement of the Case (SSOC), and the Veteran's claim has since been returned to the Board.  


FINDING OF FACT

Service connection is not in effect for left shoulder degenerative joint disease or any other medical disability that necessitated the November 12, 2009 arthroscopy of the left shoulder with arthroscopic subacromial decompression, arthroscopic distal clavicle resection and mini open rotator cuff repair.  


CONCLUSION OF LAW

The criteria for a temporary total rating based on convalescence following the November 12, 2009 arthroscopy of the left shoulder with arthroscopic subacromial decompression, arthroscopic distal clavicle resection and mini open rotator cuff repair have not been met.  38 U.S.C.A. § 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On submission of a substantially complete application for benefits, VA has an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, VA has certain duties to duty a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran was sent appropriate VCAA notice in February 2010.  This notice letter addressed the elements required to substantiate his claim for a temporary total rating based on the need for convalescence.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's available service treatment records have been obtained and associated with the claims file and his post-service VA and private treatment records have also been obtained.  In addition, these records documented the November 2009 left shoulder surgery at issue and the Veteran's treatment following the surgery. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Collectively, these records provide all evidence necessary to allow the Board to render an informed determination with regard to the issue of entitlement to a temporary total convalescence rating.  Significantly, neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Consequently, the Board finds that the duty to assist has been fulfilled and no further action is necessary under the provisions of the VCAA. 

The Veteran underwent VA examinations to address whether he is entitled to a temporary total rating for convalescence following his November 2009 left shoulder surgery in August 2006, April 2010, March 2012 and June 2015.  Collectively, these examination reports and medical opinions assessed the nature and severity of the left shoulder disorder, diagnosed the Veteran with several diagnoses pertaining to the left shoulder, and addressed whether the Veteran's service-connected left shoulder strain required him to undergo the November 12, 2009 left shoulder surgery.  The March 2012 and June 2015 VA medical opinions also discussed whether the service-connected left shoulder strain caused or aggravated the disability that led to his November 12, 2009 left shoulder surgery.  The Board finds that these examinations were thorough and, collectively, they contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examinations are necessary.  Accordingly, the requirements of the February 2015 Remand was ultimately accomplished by way of this examination report.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to notify and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.




Analysis

The Veteran contends that he is entitled to a temporary total disability rating for a period of convalescence following a surgical procedure he underwent on the left shoulder in November 2009, which he contends is related to his service-connected left shoulder disability.  

The record reflects that the Veteran was granted service connection for his left shoulder strain, which was evaluated as noncompensably disabling, by way of the April 2004 rating decision.  In the August 2006 rating decision, the RO increased the disability rating for the left shoulder strain to 20 percent disabling, effective April 28, 2006.  The record reflects that the Veteran underwent an arthroscopy of the left shoulder with arthroscopic subacromial decompression, arthroscopic distal clavicle resection and mini open rotator cuff repair on November 12, 2009.  His pre-operative diagnosis prior to his procedure, as well as his postoperative diagnosis following this procedure, was that of left shoulder chronic impingement tendinitis with AC joint synovitis/arthritis and torn rotator cuff.  According to the Veteran, he is entitled to a temporary total rating for convalescence following these procedures. 

A total disability rating will be assigned effective from the date of a hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30 (a) (2016).  Extensions of one, two, or three months beyond the initial three months may be made under paragraph 38 C.F.R. § 4.30 (a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made under 38 C.F.R. § 4.30 (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b).

"Convalescence" is defined as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  "Recovery" is defined as the act of regaining or returning toward a normal or healthy state.  Id. (citing Webster's Medical Desk Dictionary, p. 606 (1986)).  The purpose of a temporary total convalescence evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Notations in the medical record as to the claimant's inability to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

At the June 2004 VA general examination, the Veteran reported a history of bilateral shoulder pain that occurred three years prior when he was cutting a tree.  According to the Veteran, his left shoulder was injured in a "pulling-type strain" while cutting a tree branch at which time he felt a popping sensation.  He reported to experience pain in the left shoulder when extending it slightly backwards and during abduction above the chest level.  The Veteran reported a popping sensation and symptoms of weakness in his left shoulder, and he stated that his ability to perform certain activities, to include heavy lifting, was limited as a result of his left shoulder.  Examination of the shoulders revealed slight pain on the left with external rotation and abduction, although the Veteran had full range of motion.  The Veteran could abduct both shoulders to 180 degrees, and he had flexion to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees, bilaterally.  Report of the left shoulder x-ray was negative for any abnormalities.  

The record reflects that the Veteran underwent a VA examination in connection to his service-connected left shoulder disability in August 2006, during which time he reported symptoms of pain in the left upper chest region which increased whenever he raised his arm.  During this examination, the Veteran was shown to have forward flexion to 180 degrees, and abduction to 90 degrees with pain.  It was noted that the Veteran could not lift his arm any higher, and any downward pressure increased his pain.  The Veteran experienced palpable tenderness throughout the anterior joint line, and good internal and external rotation to 90 degrees.  There was no additional limitation of motion with repetitive use.  Report of the August 2006 x-ray revealed bone spurs along the undersurface near the left acromioclavicular (AC) joint.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having left shoulder impingement.  

Report of the November 2006 x-ray of the left shoulder showed subacromial spur with changes around the AC joint.  The impression derived from the x-ray was that of impingement syndrome in the left shoulder.  Report of the December 2006 left shoulder x-ray reflects an impression of degenerative changes of the left AC joint with findings suggesting subacromial spurring.  

VA treatment records dated from 2006 to 2009 reflected the Veteran's ongoing complaints of, and treatment for, his left shoulder condition.  

Report of the October 2009 magnetic resonance imaging (MRI) of the left shoulder reflects the Veteran's complaints of worsening left shoulder pain and pain whenever he raised his arm.  Results of the MRI reflects an impression of 

"[s]uspect extensive tendinopathy/partial tear of the distal supraspinatus tendon with a superimposed area of full thickness rotator cuff tear extending along the anterior most aspects of the distal supraspinatus tendon.  Inferiorly directed osteophytes off the adjacent AC joint space likely contributing to the findings.  Suspect some mild tendinopathy or partial undersurface tear of the more posterior distal infraspinatus tendon fibers."  

As noted above, the Veteran underwent an arthroscopic procedure of the left shoulder with arthroscopic subacromial decompression, arthroscopic distal clavicle resection and mini open rotator cuff repair in November 2009.  The operative report reflects that after the procedure was conducted, and the skin was closed and sutured, the Veteran was "returned to the supine position, extubated and taken to the recovery room in excellent condition."  

VA treatment records dated in December 2009 reflect that following his left shoulder surgery, the Veteran began undergoing physical therapy in West Florida.  It was noted that his left shoulder pain was reasonably controlled, and he tolerated physical therapy well.  In a March 2010 letter, the Veteran's private physician, S.S., M.D., wrote that the Veteran had undergone left shoulder surgery on November 12, 2009, and was released to full duties at work on February 12, 2010.  In the letter, Dr. S. indicated that the Veteran had received physical therapy from December 2009 until February 2010, and listed his dates of treatment.  

The Veteran was afforded a VA examination in connection to his left shoulder disorder in April 2010, during which time, the examiner took note of the Veteran's military and medical history, and noted that the Veteran's left rotator cuff surgery in November 2009 had been successful.  However, although the Veteran then experienced less pain, he had decreased range of motion in his left shoulder.  The Veteran reported symptoms of pain, decreased range of motion, stiffness and weakness in the left shoulder.  He reported to experience flare-ups on a daily and constant basis.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at a seven, and added that nothing helped alleviate these symptoms.  He did note that the twenty-seven physical therapy sessions did help improve his range of motion and strength.  On physical examination, the Veteran was shown to have flexion to 125 degrees, abduction to 125 degrees, and external and internal rotation to 40 degrees.  It was noted that the Veteran's range of motion was limited due to pain and stiffness.  Results of the left shoulder x-ray reflected that the distal two centimeters of the clavicle were absent and that numerous tiny bony fragments in the joint space were partially dislocated.  It was noted that diagnostic test findings were absent any evidence of acute fractures, reflected the joint structures to be within normal limits, and were more consistent with osteolysis than osteomyelitis.  Based on the examination findings, the examiner diagnosed the Veteran with having service-connected left shoulder strain with residual limited range of motion and minimal functional limitation.  The Veteran was also diagnosed with "[d]estructive process outer [c]lavicle with Grade 1 acrominial dislocation."  According to the examiner, this was an incidental finding the etiology of which was unknown; however, this diagnosis was not caused by, or related to, the Veteran's service-connected left shoulder strain, or his military service.  

In an April 2010 addendum opinion, the examiner diagnosed the Veteran with having service-connected left shoulder strain, and "[l]eft shoulder chronic impingement tendonitis with AC [joint] synovitis, arthritis, and torn rotator cuff [status-post] arthroscopy, subacromial decompression, and distal clavicle resection and open rotator cuff repair."  According to the examiner, it is less likely than that that this disorder was caused by, or related to, the Veteran's service-connected left shoulder strain or his military service, as this condition occurred after military service.  

In a June 2010 letter, Dr. S. wrote that the Veteran was under his professional care, and he underwent left shoulder surgery on November 12, 2009, and was unable to work for three months following this procedure.  It was noted that the Veteran was released to full duty work on February 12, 2010.  A duplicate copy of the Certificate to Return to Work or School was included along with this report and indicated that the Veteran was unable to return to work from November 12, 2009 through February 12, 2010.  This was signed by Dr. S., and dated in December 2009.  

During a June 2010 follow-up treatment session, Dr. S. observed continued improvement in the Veteran's left shoulder, and noted that the Veteran was originally off from work for approximately twelve weeks following his surgery.  On physical examination, the Veteran was shown to have "good preserved range of motion of the left shoulder" with mild pain over the AC joint and mild weakness in the left rotator cuff.  There was minimal crepitus with range of motion.  Report of the left shoulder x-ray reflected "distal clavicle resection of the AC joint and partial subacromial decompression acromioplasty which appeared to be adequate."  Dr. S. diagnosed the Veteran with having left shoulder status post rotator cuff repair, subacromial decompression and distal clavicle resection that was improving slowly, and would likely continue to improve all the way up to a year from the time of his surgery.  According to Dr. S., the Veteran's shoulders may cause him continued symptoms for another four or five months, and he will likely reach maximum medical improvement at the one year period from the time of his surgery.  

In the August 2010 treatment report, Dr. S. noted that the Veteran had returned for a follow-up treatment visit with complaints of ongoing pain in his left shoulder.  According to Dr. S., the Veteran's condition had improved slightly and he continued to get a little better over time.  On physical examination of the left shoulder, it was noted that the Veteran showed improved range of motion and strength, but continued to experience some crepitus.  Based on his evaluation of the Veteran, Dr. S. diagnosed him with having left shoulder status post rotator cuff repair with subacromial decompression and distal clavicle resection - all of which was improving, and likely to continue improving for another two to three months.  Upon reviewing the Veteran's treatment records, Dr. S. noted that the records reflected that the Veteran had "previous bone spurring of his acromion as well as his distal clavicle which were from 2004."  The examiner took note of the Veteran's in-service shoulder injury that led to his left shoulder strain, and noted that the Veteran's rotator cuff was "a progression of this injury that occurred over time between 2004 and 2009 date at which point in time he had to have a rotator cuff repair."  According to Dr. S., it "is very clearly indicated from his service record that this was related to his injury at that time and [the Veteran's] rotator cuff tear was directed related to both the bone spurring and the acromion, as well as the distal clavicle."  

The Veteran was afforded another VA examination in connection to his left shoulder disability in August 2011.  The examiner took note of the Veteran's diagnosed left shoulder strain which was service-connected, as well as his diagnoses of arthritis, osteoarthritis/degenerative joint disease in his left shoulder that are nonservice-connected.  After reviewing and providing a recitation of the Veteran's medical history, the examiner conducted a physical examination of the Veteran, the results of which reflected that he had forward flexion to 100 degrees and abduction to 105 degrees, with no objective evidence of painful motion.  The examiner noted that the Veteran did not have a diagnosis of a left shoulder strain, and the muscular strains do not last for years.  According to the examiner, the Veteran's limited range of motion "most likely refer" to his non-service-connected s/p rotator cuff repair and minimal degenerative joint disease of the AC joint.  The remainder of the examination focused on the severity of the Veteran's left shoulder disability, but did not provide further information or clarification as to whether the November 2009 left shoulder surgery was caused or necessitated by the service-connected left shoulder strain.  

At the March 2012 VA examination, the examiner interviewed the Veteran regarding his medical history, and reviewed his medical records treatment records following his separation from service.  On physical examination the Veteran had forward flexion to 100 degrees and abduction to 110 degrees, with no additional limitation of motion following repetitive motion.  The Veteran did exhibit functional loss following repetitive movement, as reflected by the fact that he had less movement than normal and pain on movement during his range of motion exercises.  The muscle strength test findings were shown to be normal, and the Veteran did not display any signs of ankylosis in the left shoulder.  The specific tests for rotator cuff conditions were also negative for any abnormalities.  When asked whether the Veteran had an AC joint condition or any other impairment of the clavicle or scapula, the examiner marked yes, and noted that the Veteran had arthritis in the AC joint.  The examiner noted that the Veteran had undergone arthroscopic surgery on the left shoulder in November 2009, and experienced a residual nontender surgical scar as a result of this surgery.  The examiner diagnosed the Veteran with left shoulder strain and left shoulder degenerative joint disease (DJD).  According to the examiner, it was less likely as not that the Veteran's left shoulder DJD was caused by, a result of, or a progression of his service-connected left shoulder strain because a sprain or strain of the joints involves the muscles and ligaments surrounding the joint region, and the degenerative process involves the bony joint spaces.  The VA examiner reiterated that "one is not the cause of, or related to, the other."  

Pursuant to the February 2015 Remand, the Veteran was afforded another VA examination in June 2015 to determine whether his service-connected left shoulder strain required him to undergo the November 2009 left shoulder surgery; and if not, whether the service-connected left shoulder strain caused or aggravated the left shoulder disability that caused him to undergo the November 2009 left shoulder surgery.  After reviewing the Veteran's medical records and assessing the current severity of his left shoulder disability, in a subsequent medical opinion, the examiner took note of the Veteran's November 2009 surgical procedure, noting that the Veteran underwent [a]rthroscopy of the left shoulder with arthroscopic subacromial decompression, arthroscopic distal clavicle resection and mini open rotator cuff repair for left shoulder chronic impingement tendinitis with AC joint synovitis/arthrit[i]s and torn rotator cuff."  According to the VA examiner, 

"[i]t is less likely as not that [the November 2009] surgery was caused by or a result of, or progression of [the Veteran's service-connected] left shoulder strain because while strain is a transient condition of ligaments and/or muscle due to an acute insult like overuse, the condition that led to the above surgery was degenerative changes within the shoulder joint; strain is not the cause of or...related to, the degenerative process of the joint which led to impingement tendinitis/synovitis/arthritis and torn rotator cuff."  

According to the June 2015 VA examiner, it is less likely as not that the service-connected left shoulder strain caused, resulted in, or aggravated, the degenerative condition of the shoulder that caused him to undergo the November 12, 2009 left shoulder surgery.  The VA examiner attributed this to the lack of medical nexus.  After a thorough review of the records, and taking into account the Veteran's lay statements, the VA examiner determined there to be no objective evidence of degenerative disease in the left shoulder in 2004, and found it less likely as not that the left shoulder surgery was a result of, or caused by, his service-connected left shoulder strain.  The VA examiner attributed the surgery to the Veteran's left shoulder DJD which was diagnosed in 2006, more than two years after his separation from service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following the November 2009 left shoulder surgery.  In this regard, the Board finds that the most probative medical evidence of record, by way of the April 2010, March 2012 and June 2015 VA medical opinions, has found that it is less likely than not that the November 2009 arthroscopy of the left shoulder with arthroscopic subacromial decompression, arthroscopic distal clavicle resection and mini open rotator cuff repair was a progression of the service-connected left shoulder strain, or due to a disability that was caused or aggravated by, the Veteran's service-connected left shoulder strain.  The content of the examination reports have been discussed and outlined above.  In support of this determination, the April 2010 VA examiner found that the disabilities that led to the November 2009 left shoulder surgery (left shoulder chronic impingement tendonitis with AC joint synovitis, arthritis, and torn rotator cuff)  were less likely than not caused by, or related to, his service-connected left shoulder strain or military service.  The March 2012 VA examiner took note of the Veteran's diagnosed left shoulder strain and his left shoulder DJD, and found that it less likely as not that the left shoulder DJD was caused by, a result of, or a progression of the service-connected left shoulder strain.  In reaching this determination, the examiner explained that a sprain/strain of the joints involves the muscles and ligaments surrounding the joint region, and degenerative process involves the bony joint spaces.  According to this examiner, one disorder is not the cause of, or related, to the other.  The June 2015 VA examiner also determined that it is less likely as not that the November 2009 arthroscopy of the left shoulder was caused by, or a result/progression of the service-connected left shoulder strain.  In reaching this determination, the examiner explained that a strain is a transient condition of the ligaments and/or muscle due to an acute insult like overuse, while the condition that led to the November 2009 surgery was degenerative changes within the shoulder joint.  The examiner further reasoned that the degenerative process of the joint that led to the shoulder condition necessitating the November 2009 surgery was neither related to, nor caused/aggravated by the service-connected left shoulder strain.  This examiner determined that the left shoulder surgery was as likely as not caused by, or a result of, the Veteran's left shoulder DJD which was diagnosed in 2006, more than two years after his separation from service.  In reaching this determination, the examiner specifically took note of medical evidence dated in 2004 which was negative for any objective evidence of degenerative disease in the left shoulder.  

The Board acknowledges the August 2010 medical report issued by Dr. S., wherein he appears to have associated the Veteran's rotator cuff injury, which was one of the diagnosis that led to the November 2009 surgery, to the Veteran's "previous bone spurring of his acromion as well as his distal clavicle which were from 2004. . . ."  However, as discussed above, the June 2004 x-ray findings reflected that the Veteran's shoulder joints were negative for any abnormalities, and evidence of bone spurs in the shoulder joints was not apparent until December 2006, as reflected by the December 2006 VA x-ray findings, which took place over two years after the Veteran's discharge from service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Miller v. Brown, 11 Vet. App. 345, 348 (1998).  

Here, while the Board finds that Dr. S., in reviewing the Veteran's medical records, being a licensed physician, and having a history of treating the Veteran, was competent to make an opinion regarding how the condition that necessitated the November 2009 left shoulder injury originated, unfortunately, it appears that the August 2010 opinion issued by Dr. S. was not based on an accurate and complete review of the Veteran's documented history.  The probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the August 2010 medical report is insufficient to grant the claim and is of little probative value in this matter.  In contrast to this opinion, the April 2010, March 2012 and June 2015 VA medical opinions were based on comprehensive reviews of the claims file, and an accurate factual premise.  In addition, the March 2012 and June 2015 VA examiners provided clear explanations as to why the Veteran's service-connected left shoulder strain did not cause the left shoulder degenerative joint disease which necessitated the November 2009 surgery, and why the left shoulder degenerative joint disease was neither a progression of, and/or caused or aggravated by, his service-connected left shoulder strain.  In this regard, the examiners based their rationales on their understanding of the medical principles underlying the claim, and applied these principles to the relevant medical findings when rendering their opinions.  Therefore, the Board affords more probative value to the VA examiners' opinions in this matter, than the November 2009 medical opinion issued by Dr. K.  

The Board also notes that the Veteran's service treatment records are negative for any evidence of degenerative joint disease, and his post-service records reflect that he was first diagnosed with degenerative joint disease in his left shoulder in 2006, more than two years after his separation from service.  As such, service connection on a presumptive basis is not warranted for this disability.  The preponderance of the evidence of record is also against a finding that the Veteran's left shoulder DJD was incurred in, or related to his active service.  Indeed, the Veteran has primarily contended that the condition necessitating his November 2009 left shoulder surgery was related to his service-connected left shoulder disorder.  The first post-service record reflecting evidence of degenerative findings in the left shoulder joint is dated in December 2006, more than two years after the Veteran was discharged from service.  There is nothing in the record to show that the Veteran's left shoulder degenerative joint disease was incurred in service, and none of his treatment providers or VA examiners have found that his left shoulder DJD was incurred in, or otherwise related to his military service.  Indeed, the April 2010 VA examiner determined that the disabilities leading to the Veteran's November 2009 left shoulder surgery, to include his arthritis, were less likely than not caused by or related to his military as this condition occurred after his military service.  The June 2015 VA examiner also noted that the Veteran's left shoulder degenerative joint disease was diagnosed more than two years after his separation from service.  

The Board also acknowledges the March 2017 Appellate Brief, wherein the Veteran, through his representative, contended that questions remained as to whether his service-connected left shoulder strain contributed to the development of his left shoulder DJD.  The Board finds that both the March 2012 and June 2015 VA medical opinions have, in fact, addressed this question.  As noted above, the June 2015 examiners found that the left shoulder strain did not cause, and is not related to, the Veteran's degenerative process of the joint which led to the impingement tendinitis/synovitis/arthritis and torn rotator cuff (the Veteran's pre-operative diagnoses at the time of his November 2009 surgery).  In the March 2012 VA medical opinion, the VA examiner arrived at this same conclusion and explained that while a sprain/strain of the joints involves the muscles and ligaments (soft tissues) surrounding the joint region, the degenerative process involves the bony joint spaces, and as such, the left shoulder strain does not cause, and is not related to, the degenerative process, and vice versa.  Essentially, the March 2012 VA examiner found that neither condition is related to, or causes the development of, the other.   

The Board acknowledges the Veteran's opinion that his November 2009 arthroscopy of the left shoulder with arthroscopic subacromial decompression, arthroscopic distal clavicle resection and mini open rotator cuff repair was due to his service-connected left shoulder strain.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to the relationship between his November 2009 left shoulder arthroscopic procedure and his service-connected left shoulder strain.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning the etiology of degenerative joint disease and whether a disability affecting the ligaments caused, worsened, or led to the development of another disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Here, the presence of multiple diagnoses and complicated history relating to the Veteran's left shoulder has resulted in a complex medical question.  As the Veteran has not been shown to have medical expertise necessary to competently opine on that complex medical question, his opinion in this regard is not competent evidence and lack probative value.   

The assignment of a temporary total rating requires that the Veteran be service-connected for the disability for which the temporary total rating is sought.  A temporary total rating cannot, as a matter of law, be granted for a disability for which service connection has not been granted.  The Board finds that the degenerative joint disease which resulted in the November 2009 arthroscopy of the left shoulder is not a service-connected disability.  Service-connection is in effect for left shoulder strain, and the most probative evidence of record shows that the Veteran's degenerative joint disease in the left shoulder, that necessitated the left shoulder surgery, and led to the development of other disabilities necessitating the left shoulder surgery, is not related to the service-connected left shoulder strain or to service.  The Board concludes that the preponderance of the competent evidence is against a finding that degenerative joint disease of the left shoulder is related to service, was caused by a service-connected disability, or was aggravated by a service-connected disability. Therefore, the degenerative joint disease of the left shoulder is not a service-connected disability.  

As a temporary total rating cannot, by law, be granted for a disability for which service connection has not been granted, this claim must be denied.


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following the November 2009 arthroscopy of the left shoulder with arthroscopic subacromial decompression, arthroscopic distal clavicle resection and mini open rotator cuff repair, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


